                                              Case 1:20-cv-00385-AWI-SKO Document 5 Filed 04/02/20 Page 1 of 2


                                          1   BRUCE A. HARLAND, Bar No. 230477
                                              WEINBERG, ROGER & ROSENFELD
                                          2   A Professional Corporation
                                              1001 Marina Village Parkway, Suite 200
                                          3   Alameda, California 94501
                                              Telephone (510) 337-1001
                                          4   Fax (510) 337-1023
                                              E-Mail: bharland@unioncounsel.net
                                          5
                                              Attorneys for Defendant SEIU UNITED HEALTHCARE
                                          6   WORKERS-WEST

                                          7

                                          8                                UNITED STATES DISTRICT COURT

                                          9                               EASTERN DISTRICT OF CALIFORNIA

                                         10                                         FRESNO DIVISION

                                         11   GREG PRICE, individually and on behalf of all         No. 1:20-CV-00385-AWI-SKO
                                              others similarly situated,
                                         12                                                         NOTICE OF MOTION AND MOTION
                                                                            Plaintiff,              TO DISMISS
                                         13
                                                                                                    Date:        May 4, 2020
                                         14          v.                                             Time:        1:30 p.m.
                                                                                                    Judge:       Hon. Anthony W. Ishii
                                         15   SEIU UNITED HEALTHCARE WORKERS-                       Courtroom:   2
                                              WEST, and DOES 1 through 10,                          Address:     Robert E. Coyle United States
                                         16                                                                      Courthouse
                                                                            Defendants.                          2500 Tulare Street, 8th Floor
                                         17                                                                      Fresno, CA 93721
                                         18

                                         19

                                         20   TO:    ALL INTERESTED PARTIES AND THEIR ATTORNEYS OF RECORD:

                                         21          PLEASE TAKE NOTICE that on Monday, May 4, 2020, at 1:30 p.m. in Courtroom 2 of

                                         22   the above-entitled Court, located at the 2500 Tulare Street, Eighth Floor, Fresno, CA 93721,

                                         23   Defendant SEIU, United Healthcare Workers–West (“SEIU–UHW” or the “Union”) will move

                                         24   and hereby does move this Court for an Order granting its motion to dismiss Plaintiff's

                                         25   Complaint.

                                         26          This motion is brought pursuant to Rule 12(b)(6)of the Federal Rules of Civil Procedure

                                         27   because Plaintiff has failed to state a claim upon which relief can be granted under Rule 12(b)(6).

                                         28          This motion is based upon this Notice of Motion and Motion; the accompanying
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                  1
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                 NOTICE OF MOTION AND MOTION TO DISMISS
                                                 Case No. 1:20-CV-00385-AWI-SKO
                                             Case 1:20-cv-00385-AWI-SKO Document 5 Filed 04/02/20 Page 2 of 2


                                         1   Memorandum of Points and Authorities; the accompanying proposed order; and the complete

                                         2   files and records in this action; and such other argument or evidence as may be presented.

                                         3   Dated: April 2, 2020                          WEINBERG, ROGER & ROSENFELD
                                                                                           A Professional Corporation
                                         4

                                         5                                                  /s/ Bruce A. Harland
                                                                                   By:          BRUCE A. HARLAND
                                         6
                                                                                           Attorneys for Defendant SEIU UNITED
                                         7                                                 HEALTHCARE WORKERS-WEST
                                         8   148949\1077170

                                         9

                                    10

                                    11

                                    12

                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                 2
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                NOTICE OF MOTION AND MOTION TO DISMISS
                                                Case No. 1:20-CV-00385-AWI-SKO
